Citation Nr: 0704059	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for immersion foot.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as due 
to exposure to herbicide (Agent Orange).  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.    

The June 2004 rating decision at issue also denied additional 
claims for service connection for hypertension and emphysema.  
The veteran initially appealed both of those issues as well.  
However, his substantive appeal (VA Form 9), received in 
November 2004, did not indicate he was continuing his appeal 
of those issues.  See 38 C.F.R. § 20.200 (2006) (to complete 
an appeal to the Board, the veteran must file a timely notice 
of disagreement (NOD) and, after receiving a statement of the 
case (SOC), must then file a timely substantive appeal (VA 
Form 9 or equivalent statement)).  He also has not since 
referred to these additional claims when submitting other 
statements and evidence, including while testifying during 
his October 2005 hearing at the RO before the Board.  
Therefore, the Board will only address his claims for 
immersion foot and peripheral neuropathy of the upper and 
lower extremities.  

The claim for peripheral neuropathy is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  Whereas the Board 
will go ahead and decide the claim for immersion foot.




FINDING OF FACT

The medical evidence does not show the veteran had immersion 
foot during service or that he currently has this condition.  


CONCLUSION OF LAW

Immersion foot was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claim concerning immersion foot in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of an October 2003 RO letter to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing this claim and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through October 2006 
have been obtained and, as mentioned, he had a hearing.  He 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide notice to the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  Here, the RO initially 
considered the claim in June 2004 - so not until after 
sending the veteran a VCAA letter in October 2003.  
Consequently, there is no error in the timing of the 
VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection, 
and the RO sent him a Dingess letter in March 2006 explaining 
the type of information and evidence needed to substantiate a 
downstream disability rating and effective date if this 
benefit is granted.  The RO has not, however, since 
readjudicated his claim.  But this is nonprejudicial because 
he has not identified any additional evidence to consider.  
The March 2006 statement he submitted only referred to his 
claim for peripheral neuropathy - which, as mentioned, is 
being remanded for further development and consideration.  He 
also submitted a response form in April 2006 expressly 
indicating he had no other information or evidence to give VA 
to substantiate his claim, and that he wanted his claim 
considered as soon as possible.  Aside from this, because the 
Board is denying his claim for service connection 
for immersion foot, the downstream disability rating and 
effective date aspects are moot.  Therefore, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of this claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records are completely 
unremarkable for any complaints or clinical findings 
referable to immersion foot.  

The medical records dated since service, including the report 
of a VA hospitalization in 1971, as well as VA and private 
treatment records dated from January 2002 through October 
2006, are also completely unremarkable for evidence of 
immersion foot.  The records of the 1971 VA hospitalization 
are especially probative since they are contemporaneous to 
when the veteran was in the military, keeping in mind his 
service had ended just the year prior - in March 1970.

VA records dated in late 2004 do refer to the veteran's 
complaint of pain in his left ankle that he said sometimes 
extended up the side of his leg.  An MRI revealed multiple, 
benign, interosseous cysts located in the distal fibula, as 
well as probable cysts in the talocalcaneal joint.  The ankle 
was injected on two occasions, and in December 2004 it was 
noted the veteran's pain had essentially resolved.  
Subsequent clinic records do not refer to any further similar 
complaints.  

During his October 2005 travel Board hearing, the veteran 
described episodes of what he termed "jungle rot" on his 
face, arms, and legs that occurred during service.  He said 
that he was treated for recurrence of the infections on his 
legs at a VA facility in 1971 and stated his belief that the 
jungle rot may have caused his peripheral neuropathy.  (See 
the remand section, below, for further discussion of this.)  
But he also clarified during his hearing that the jungle rot 
that was the subject of that adjudication in 1971 is entirely 
different from the immersion foot for which he is now seeking 
service connection.  Records confirm the RO denied service 
connection for jungle rot in an August 1971 rating decision, 
and that he did not appeal that decision. 

As for his current claim for immersion foot, in order to 
establish service connection for this condition, the most 
fundamental requirement is that there be proof he has it.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a claim for 
service connection presupposes the veteran has the condition 
alleged).  Here, though, there simply is no medical evidence 
confirming the veteran now has, or for that matter has ever 
had, immersion foot or any similar disorder.  So in the 
absence of this evidence, there is no basis for granting 
service connection for this claimed condition.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  As a layman, the veteran does 
not have the necessary medical training and/or expertise to 
make this or any other diagnosis.  See Espiritu, 2 Vet. App. 
at 494.

For these reasons and bases, the claim for immersion foot 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for immersion foot is denied.  


REMAND

The veteran is also claiming entitlement to service 
connection for peripheral neuropathy of all four extremities 
due to exposure to Agent Orange during service.  Since he 
served in Vietnam during the Vietnam Era, it is presumed he 
was exposed to an herbicide agent (inclusive of Agent Orange) 
during that overseas tour.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2006).



The regulations also provide that acute and subacute 
peripheral neuropathy shall be considered to have been 
incurred in or aggravated by service in Vietnam, 
notwithstanding the fact that there is no record of evidence 
of the disease during the period of service, if the disease 
is manifest to a degree of 10 percent or more at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2006).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means a transient peripheral neuropathy that appears within a 
week or months of exposure to an herbicide agent and resolved 
within two years of the date of onset.  

It should also be noted that, in 68 Fed. Reg. 27630 (2003), 
VA's Secretary determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309.  

In light of the regulation's definition of acute and subacute 
peripheral neuropathy, set forth above, and considering the 
fact that the veteran's treatment records indicate his 
peripheral neuropathy was first manifest approximately 30 
years after his separation from service and has been 
essentially constant and, indeed, by his own admission 
progressive since its onset (see, for example, his recent 
March 2006 statement discussing the increasingly debilitating 
effects), it appears that service connection cannot be 
presumed for his peripheral neuropathy.  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court), has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishing service connection with affirmative evidence 
that he was in fact exposed to an herbicide during service 
and with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

At the veteran's request, following his October 2005 hearing 
the Board held this case in abeyance to allow him an 
opportunity to submit supporting medical evidence - and, in 
particular, the results of an electromyograph/nerve 
conduction velocity (EMG/NCV) biopsy scheduled for December 
6, 2005.  But in his more recent March 2006 statement, the 
veteran indicated that, while he did indeed undergo that 
biopsy, the neurologist (Dr. S.) that he later saw in 
consultation in February 2006 stated that, while there is 
evidence the sensory motor peripheral neuropathy is 
progressing, the doctor could not estimate when the paralysis 
would set in.  And even more importantly, despite the 
doctor's original indication that the nerve biopsy would 
determine the cause of the neuropathy, he now says it merely 
determines the modalities of treatment (i.e., not show the 
original cause).

Therefore, a medical opinion is still needed to determine 
whether the veteran's peripheral neuropathy was caused by his 
presumed exposure to herbicides in Vietnam.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
examination by a neurologist.  After 
reviewing the record - including a copy 
of this remand, and examining the 
veteran, and considering the fact that he 
is presumed to have been exposed to 
herbicides (Agent Orange) during service 
while stationed in Vietnam, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) the 
veteran's current peripheral neuropathy 
resulted from that presumed exposure to 
herbicides.  The designated examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.  

2.  Then readjudicate the claim for 
peripheral neuropathy in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


